Title: From Thomas Jefferson to William Cabell Rives, 28 January 1823
From: Jefferson, Thomas
To: Rives, William Cabell


Dear Sir
Monticello
Jan. 28. 23.
In my letter of the 13th I expressed to you my great pleasure in the hope you were about taking up and improving the plan of the primary schools. in this I was sincere, being equally impressed with their importance as with that of the University. a letter however which I have just recieved from mr Cabell, explaining the present state of things, converts me to his opinion as to the question of the time when? and to the expediency of letting the primary schools lie awhile, of availing ourselves of the present state of discredit under which that plan is, and profiting of the current it produces towards the University. I believe with him that we had better secure our object first to the ultimate point of a remission of the debt, and perhaps a larger share of the literary fund, and then take up the primary schools heartily, & become ourselves their foremost patrons. I feel myself bound therefore to retract the opinion I had expressed to you of an immediate procedure to the establishment of the primary schools, and to pray you to dismiss any respect which your friendship might have disposed you to yield to that opinion, I believe we had better do one thing at a time; the University first, next the primary schools & lastly the intermediate colleges or academies. ever and affectionately yoursTh: Jefferson